Citation Nr: 1606258	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  07-30 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel

INTRODUCTION

The Veteran had active service from December 1969 to October 1971. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran and his wife testified before the undersigned at a personal Board hearing in April 2009.  A transcript is associated with the claims file.  The case was remanded by the Board in February 2009, June 2009, September 2011, and May 2014 for further development.  It has now been returned to the Board for adjudication.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the competent evidence of record is against finding that the Veteran has an acquired psychiatric disability, other than PTSD, which is related to active duty service. 


CONCLUSION OF LAW

An acquired psychiatric disorder, other than PTSD, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA has fulfilled the above requirements.  In VCAA notice letters of September 2004, March 2006, and October 2011 the Veteran was duly informed of the evidence needed to establish entitlement to service connection for PTSD and for an acquired psychiatric disorder other than PTSD.  The issue was last readjudicated in a November 2014 supplemental statement of the case.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Reasonable efforts were made to obtain all private and VA treatment records identified by the Veteran.  The Veteran's service treatment records, personnel records, private and VA treatment records, and lay statements of the Veteran and others have been obtained and associated with the claims file.  The AOJ made numerous attempts to obtain all identified records, including records from the Gaston County Health Department, which did not have any record of the Veteran as a patient, and Gaston Memorial Hospital, which did not have records prior to 1994.  The Board finds that all reasonable efforts to obtain the Veteran's private records were made.  There is no indication that further pertinent medical records were not appropriately requested, or that records received were not appropriately associated with the claims file.

This case was previously remanded in February 2009, June 2009, September 2011, and May 2014.  The Board finds that all prior remand instructions have been adequately completed.  Pursuant to the most recent Board remand, a VA examination was held in July 2014, and the examination and opinion are adequate to decide the claim because, as shown below, they were based upon consideration of the Veteran's medical history, including his lay assertions and his current complaints, and because they sufficiently inform the Board of the examiner's judgment on those medical questions and the examiner's essential rationale for the opinions.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-106 (2012).  The Board therefore finds that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

In addition to the documentary evidence, testimonial statements are of record, including testimony provided at the Veteran and his spouse at the April 2009 Board hearing.  At the Board hearing, the issue on appeal was clearly identified and the undersigned explained the elements required to establish if service connection is warranted and made suggestions regarding the submission of necessary favorable evidence.  The Veteran had an opportunity to present additional testimony on the essential elements necessary to prove the claim, and all hearing duties are found to be satisfied.  See 38 C.F.R. § 3.103(c) (2015); Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

In sum, the Board finds that VA has complied with the VCAA's notification and assistance requirements, and any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the service connection claim at issue.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The issue of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, is thus ready to be considered on the merits.

II. Analysis

The Veteran contends that he has a psychiatric disability which was caused by traumatic experiences in his active duty service.  The Veteran testified in April 2009 that he was hazed by a group of fellow soldiers who beat him and smothered him with pillows, and that he witnessed a soldier who was badly burned.  Board Hearing Transcript 8, 10-11, 13.  He stated that he has been taking medication since 1999 and indicated that he has had psychological problems since service.  Id. at 9, 13.  The Veteran and his wife discussed the problems he has with anxious and nervous behavior.  Id. at 16-17.  His wife stated that she had been married to the Veteran for approximately 17 years.  Id. at 16.

The Veteran and his spouse have submitted numerous written statements describing the Veteran's symptoms and stressful experiences in service.  He has submitted statements describing how he witnessed a colleague set himself on fire and that a fellow serviceman from his barracks shot himself in service.  He has written that these incidents cause him to have nightmares and feel anxious.  In January 2005 he wrote that in 1978 he committed himself to a hospital psychiatric unit in Gastonia for a week and that in the 1980s he was treated by the County Health Department and received "nerve pills."  In October 2005, he wrote that he has been on "nerve pills or sleeping pills" ever since getting out of the service.  The Veteran has also submitted written statements indicating that he has received psychiatric care at the Salisbury VA Medical Center since 1999.  The Veteran has written on several occasions that it is difficult for him to remember exactly what happened 30-40 years ago.

The Veteran's spouse has submitted written statements describing how the Veteran has very restless sleep and barricades their trailer out of fear that something bad will happen.  She wrote that he is jumpy and avoids people and crowds.  She wrote that the Veteran had been in the old Gaston Memorial Hospital for nerve disorders and that he had been going to commit suicide, but that they could not find these medical records and that his other psychiatric health care providers had died.

Generally, service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection requires evidence satisfying three criteria:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's service treatment records contain no complaints or treatment related to a psychiatric disorder.  His September 1971 separation examination notes that his psychiatric evaluation was normal.

The Veteran's treatment records show that the Veteran has been treated for anxiety since at least 1994.  In December 1994 the Veteran was noted to have a loss of sleep due to pain from an ulcer and reported being "presently stressed" due to family problems.  It was noted that his anxiety and stress had increased, and the Veteran was prescribed the anti-anxiety medication Xanax.  In February 1995, the Veteran reported that his anxiety was better, and a June 1995 treatment record notes a prescription for the anti-anxiety medication Xanax.  The Veteran was diagnosed with anxiety disorder.  In January 1996, the Veteran reported having insomnia and nervousness.  He stated that he felt stressed, with poor appetite while on Xanax, and denied any depression.

The Veteran was afforded a VA examination in November 2001.  The Veteran reported having difficulty with his nerves for 20 years and that they had become progressively worse.  He reported being anxious all of the time.  He was diagnosed with generalized anxiety disorder.

At an April 2001 evaluation by the North Carolina Disability Determination Services, the Veteran reported having anxiety problems dating back at least 10 years, but that his anxiety had intensified since his breathing difficulties had increased.  He reported that he currently was seeing a psychiatrist at VA and that he had one visit with a doctor in Gastonia three years ago and visited a mental health staff person at the health department six years ago.  He was diagnosed with anxiety disorder, and it was noted that he had described anxiety symptoms lasting over the past 10 years, which increased with his chronic obstructive pulmonary disease.

The Veteran began receiving regular mental health therapy through VA in approximately 2001.  In February 2001 it was noted that he was taking medication for depression and he reported continued symptoms of depression, and in April 2001 the Veteran reported that he sleeps excessively and felt "down."  In June 2001, the Veteran reported having a long history of anxiety symptoms dating back to when he got out of service.  He was diagnosed with anxiety state and later with severe anxiety disorder.  The Veteran was also given diagnoses of depressive disorder and dysthymia later in 2001, and during the next year he continued to report problems with sleeping.  In October 2002, he reported having weird dreams and nightmares which he thought could be caused by his medication, as well as temper outbursts.  He was diagnosed with bipolar disorder and dysthymia.

Throughout 2003, the Veteran continued to report symptoms such as being easily upset, mood swings, anxiousness, and trouble with concentration, recent memory, and relationships; he was diagnosed with bipolar II disorder.  In August and October 2004, the Veteran reported having flashbacks and nightmares about two Navy buddies who committed suicide in service.  He reported that he feels detached and isolated when he talks and thinks about it, and that he had a startle response to gunfire and fire and felt on guard much of the time.  He was diagnosed with bipolar disorder and PTSD.

In March and May 2005, the Veteran requested medication for crying spells and depressive symptoms, and in June 2005 he reported that he was having nightmares, intrusive thoughts, and flashbacks of his traumatic experiences, felt on guard, and was hypervigilant.  He was also given a diagnosis of panic disorder with agoraphobia.  In October 2006, the Veteran reported that he still had problems with flashbacks, nightmares, and other symptoms about his traumatic experiences in service.  A November 2006 geropsychiatry record noted that the Veteran's bipolar depression and history of sensitivity and reactivity to events had contributed to the development of PTSD.  

The Veteran continued to receive medication and therapy throughout 2012.  In August 2008, his therapist wrote that the Veteran "still has cycles of flashbacks, intrusive thoughts and nightmares" about his military trauma.  A February 2008 letter from a private therapist states that the Veteran had been receiving therapy for PTSD for the past month.  The therapist wrote that the Veteran had nightmares, flashbacks, unprovoked irritability, and hypervigilance.  He wrote that while in the Navy, the Veteran was hazed by fifteen sailors, and that "[t]his was the onset of his PTSD and is directly service related."

The Veteran was afforded a VA examination in July 2014.  The examiner reviewed the claims file and performed an in-person examination of the Veteran.  The Veteran reported an incident in the military where he was assaulted and now reexperienced the event.  The Veteran was asked about other stressful incidents, but denied that there had been any.  The Veteran denied having any problems with social interaction during the military, but said that he has had fewer and fewer friends in the years since he was in the military.  He reported no problems performing his occupational duties in the military, and denied any problems at work after service.  He stated that he had problems with nervousness after his in-service assault in 1970, but denied reporting any of his symptoms at the time.  He stated that he had a 2 week psychiatric stay at Gaston Memorial Hospital in 1980 and received outpatient treatment since then.  He reported having symptoms of nervousness, insomnia, irritability, social isolation, nightmares, and a preoccupation with the incident where he was beaten during military service.  The Veteran was found not to meet the criteria for a diagnosis of PTSD, but he was diagnosed with anxiety disorder.

The examiner checked the box indicating, "The claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury event or illness."  The examiner stated that there was no evidence that the Veteran's diagnosis was related to his military service.  He explained that there was no report of mental health issues during service and no consistent report of ongoing mental health problems since military service.  He further noted that the Veteran did not have any reported mental health treatments until approximately 10 years post discharge, and that these initial treatments were not documented in the medical records.

After reviewing all of the evidence of record, the Board finds that the weight of the evidence is against finding that the Veteran has a current acquired psychiatric disorder, other than PTSD, which was incurred in or otherwise related to his active duty service.

The evidence of record does establish that the Veteran has a current psychiatric disability, which has been most recently evaluated and diagnosed as anxiety disorder.  He has thus met the current disability requirement.

The Veteran's service treatment records are silent for any complaints or treatment related to mental health, and the Veteran has not claimed that he had any mental health treatment while in service.  He has also stated that he had no problems socially or occupationally while in service. 

The Veteran is competent to testify that he was hazed by fellow servicemen in service and that he witnessed the self-immolation suicide of a fellow soldier and was aware of the shooting suicide of another fellow soldier.  He is also competent to report the symptoms that he experienced as a result of witnessing these events, and that he now thinks about them often.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay testimony is competent to describe observations, but must be weighed against the other evidence of record).  Lay witnesses are also to opine on some questions of etiology, and the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  The question of whether the Veteran's current psychiatric disorder is related to his in-service experiences is testimony as to an internal psychiatric process, unlike the immediately observable cause-and-effect relationship of the type as to which the courts have found lay evidence to be competent.  Compare Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant") with Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet).  Diagnosing a psychiatric disability is a complex medical matter; determining whether a person's symptoms are merely the type of feelings that accompany the stress and worry that would normally accompany such unfortunate events, or whether these symptoms rise to the severity and frequency that would warrant a diagnosis of a psychiatric disorder requires psychiatric or psychological training.  Neither the Veteran nor the other lay witnesses have been shown to have the appropriate medical training and expertise to opine on this question, and their testimony in this regard is therefore  not competent.

As to the medical evidence, the Board finds that it weighs against a nexus between the current psychiatric disability and service.  The Veteran attended a VA examination in July 2014 at which the examiner interviewed the Veteran in person and discussed his full medical history and assertions.  The examiner discussed the Veteran's assault in service and asked the Veteran about other stressors, although the Veteran denied that there were any.  The examiner also acknowledged the Veteran's reported psychiatric hospitalization in 1980.  The examiner does not appear to have discounted the Veteran's reports of treatment at this time, but noted that this was approximately 10 years after his separation from the service.  The examiner considered all of the evidence and found that the Veteran's psychiatric diagnosis was less likely than not related to his military service.  As the examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).   

There is no indication that the VA examiner's finding is inconsistent with the evidence of record.  The Veteran has not alleged that he received any psychiatric treatment prior to 1980, and he has been greatly inconsistent in his reports regarding when his symptoms began and to what extent.  The Veteran himself has stated several times that he has difficulty remembering the details of events which occurred so long ago.  At the April 2001 disability evaluation, the Veteran reported that his anxiety problems went back over 10 years, but that he first saw a mental health professional 3 years ago.  At that time, he did not relate his anxiety to service in any way, but rather, it was considered to have been exacerbated to his physical health problems.  In November 2001, the Veteran stated that his nerve problems had existed for 20 years.  While the Veteran later testified that he had feelings of nervousness since service, this conflicts with the evidence noted above, in which the Veteran indicated otherwise.  The Board finds the statements made to health care providers indicating a more recent onset of psychiatric symptoms to be of greater probative weight than the statements made during the course of an appeal from the denial of compensation benefits.  See Fed. R. Evid. 803(4) (recognizing that statements made for the purpose of medical treatment generally are reliable); Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  The Veteran's statements as to continuity of psychiatric symptomatology are thus not credible.  Moreover, even if the Veteran's reports of receiving mental health care earlier than 1994 are accepted as credible, the majority of the evidence, including the majority of the Veteran's own statements, show that his psychiatric symptoms had their onset after service-at the earliest, in 1978 or 1980-and thus, the evidence is consistent with the findings of the July 2014 VA examiner.  

The Veteran has submitted a February 2008 letter from a private therapist in favor of the claim.  The therapist stated that the Veteran had nightmares, flashbacks, unprovoked irritability, and hypervigilance, and that while in the Navy, the Veteran was hazed by fifteen sailors, and that "[t]his was the onset of his PTSD and is directly service related."  The Board has considered this statement, but finds it to be less persuasive than the opinion of the July 2014 VA examiner.  It is the Board's responsibility to weigh the conflicting medical evidence to reach a conclusion as to whether service connection may be granted.  Nieves-Rodriguez, 22 Vet. App. 295, 300 (2008), citing Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  The private therapist did not indicate that he had access to the Veteran's medical records, or that he was aware of the facts of the Veteran's service or medical history, such as when his medical treatment began or the symptoms reported at that time.  He reported that the Veteran's psychiatric disorder began while the Veteran was still in service, but this is not supported by the evidence of record, including the Veteran's own statements as discussed above.  The February 2008 private therapist did not discuss the Veteran's other diagnoses or even acknowledge his symptoms of anxiety, which, as has been shown by the above evidence, is the Veteran's primary symptomatology and the symptom that has plagued him throughout his life.  Nieves-Rodriguez, 22 Vet. App. at 301 (The probative value of a medical opinion comes from when it is factually accurate, fully articulated, and with sound reasoning for the conclusion).  Moreover, the reasoning of the private therapist was less thorough than that of the July 2014 VA examiner, and therefore entitled to less weight for this reason as well.  See Nieves-Rodriguez, 22 Vet. App. at 304 (most of the probative value of a medical opinion comes from its reasoning).

Finally, the Board notes that at no time has the Veteran been shown to have a diagnosis of psychosis, and thus consideration of whether the presumptions afforded for a chronic disease is not warranted at this time.  See 38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

In sum, the weight of the competent and probative evidence of record therefore fails to establish that the Veteran's psychiatric disorder had its onset during service or is related to any event during service.  The preponderance of the evidence is thus against the claim for entitlement to service connection for an acquired psychiatric disorder other than PTSD.  In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for an acquired psychiatric disability, other than PTSD, is denied.




____________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


